DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/22.
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. 
The remarks argue on page 5 that:
Applicant’s election is with traverse on grounds that it would not be unduly burdensome for the Office to also examine the subject matter of the non-elected group. Requiring Applicant to file a divisional application to pursue the non-elected claims imposes significant cost and time demands upon Applicant.

The remarks are respectfully not persuasive for the reasons described in the election restriction.  Group I includes features not found in Group II and to search for more than one embodiment would be unduly burdensome given the time restraints given for each invention.  

Claim Objections
Claims 7-11 are objected to because of the following informalities:  

Claim 7, line 9 “the micelles” should be amended to say “the nanosized micelles” or “the nanosized micelles having lipophilic terminal surfaces”.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernsmeier (WO 2018/150047) and in view of Bonnemann (US Pat.: 6531304) and in view of Liao (CN 106784889).
Bernsmeier describes preparing a stabilized metal nanoparticle, citing to US Pat.: 6531304 as an example of these (pg. 11, lines 1-2).  The metals can include a number of kinds, such as Fe and Pd (see Claim 9).  The metals when bonded with an alkyl can be ionic (see Fig. 2).
These stabilized nanoparticles are then combined with a carbon precursor (pg. 2, lines 6-10).  The combination of metal nanoparticles and carbon are mixed and then heated (pg. 2, steps d, e and f).  The produced carbon has mesopores (pg. 4, last para. lines 1-3).  The mesoporous carbon is heated in in a drying furnace in air at 100 degrees C (pg. 22, line 24) and then heated again in the presence of H2 and Ar (pg. 22, lines 25-27).  This second heating step can be considered the reducing step because it heats in the presence of H2, which is reducing.  This heating step is not performed in oxygen. 
	As to the drying step forming an oxide, the specification explains that this heating step performed in the presence of oxygen is from 100-160 degrees C (see PG Pub, para. 23).  This overlaps the range used in Bernsmeier.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used the same way would produce the same result.
	The material can be used for a number of catalytic uses (see page 15, lines 13-16).  
	As to the aqueous solution of oleic acid combined with iron ions and the aqueous solution of oleic acid with palladium ions that are combined to form nanosized micelles having lipophilic terminal surfaces, this reference does not specifically describe this feature. 
	Bonnemann describes a method for processing nanosized metals (col. 1, lines 22-3) useable in catalysts and a large number of applications (col. 1, lines 13-20).  The reference explains that in the background, there has been great effort to change the dispersing properties of nanoscale transition metal alloys (col. 1, lines 27-30).  Other methods of attempting to stabilize nanometals have been tried (col. 1, lines 37-49, 55).  Therefore, as a method of improving the dispersing properties of nanoscale transition metals and alloys (col. 1, lines 64-67), Bonnemann explains that colloids (of metals) dispersed in hydrophobic and hydrophilic solvents including water can create a metal-carbon bond (col. 2, lines 6-10).  The process combines precious metal colloids of metals, such as Fe to form organometallic compounds (col. 2, lines 45-47).  In one example, Bonnemann explains that a Pt colloid combined with a solution of either decanol or oleic acid yields a Pt-colloid with excellent redispersiblity (col. 2, lines 25-27).  Oleic acid is a known and effective modifier (see table 2, No. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known dispersing agent, such as oleic acid, as taught by Bonnemann for use with Bernsmeier because these dispersants are known to form stable solutions of metals for use other applications. 
	As to the formation of micelles, although Bernsmeier does not state this, use of the same modifiers, to include water, would form the same structures. 
	The references do not specifically state combining Fe with Pd however. 
	Liao describes use of a Palladium or Iron catalyst deposited on an active carbon support (abstract).  The reference explains that this combination of metals is effective for use in fuel cell catalysts (see Technology field).  Liao explains that the Pd catalyst is cheaper and more plentiful than Pd (see Background) and when combined with a second metal, improves the activity of the Pd (Background).  Liao explains that use of Pd and Fe reduces catalyst cost (background).  Furthermore, Liao explains that added Pd and Fe to the solution should be separate because Pd has different energetics than Fe and adding Fe in solution followed by Pd is desirable (see page 3, lines 16-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Pd and Fe in combination with each other, as taught by Liao for use with the process of making a metal-supported carbon material, as taught by Bernsmeier and Bonnemann because Bernsmeier explains that metals supported by carbons can be used in a number of catalytic processes, to include catalysts in fuel cells (pg. 4, lines 17-20).
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Pd and Fe in separate solutions prior to combining, as taught by Liao for use with Bernsmeier and Bonnemann because adding these metals separately is preferable due to their different energetics. 
	Finally, as to the use of the catalyst for degrading organohalogens, since the compound is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound useable in the same way would have the same effectiveness.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Liao (CN 106784889), which teaches use of both Pd and Fe, but does not describe resting the metals prior to combining with the carbon support.
As to the heating, Bernsmeier describes heating at 700 degrees C in H2, but not a lower range.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 12, 2022